Citation Nr: 0217820	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  02-05 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 20 
percent for residuals of laceration injury of the little 
toe of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1975.

The current appeal arose before the Board of Veterans' 
Appeals (Board) from a May 2001 rating determination of 
the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO&IC) in St. Paul, Minnesota.  The 
RO&IC, in pertinent part, granted the veteran's claim of 
entitlement service connection for residuals of laceration 
injury of the little toe of the left foot and assigned a 
20 percent rating evaluation.  The RO&IC also denied 
entitlement to service connection for post-traumatic 
stress disorder (PTSD) and a muscle/tendon injury of the 
left biceps.  

While the veteran also disagreed with the denial of 
service connection for PTSD and a muscle/tendon injury of 
the left biceps, his substantive appeal is silent for 
these claimed disorders.  Accordingly, the issue for 
appellate review is limited to entitlement to an initial 
evaluation in excess of 20 percent for the left toe 
laceration injury.

The veteran provided oral testimony before the undersigned 
Member of the Board sitting at St. Paul, Minnesota, in 
August 2002, a transcript of which has been associated 
with the claims file.
  
The case is now before the Board for appellate review.

The Board notes that during his August 2002 personal 
hearing, the veteran raised the issue of entitlement to 
service connection for a disability of the third and 
fourth toes of the left foot, secondary to the service-
connected residuals of laceration injury of the little toe 
of the left foot.  

The Board does not have jurisdiction of this issue as it 
has been neither procedurally prepared nor certified for 
appellate review by the RO&IC.  Absent a decision, a 
notice of disagreement and a substantive appeal the Board 
does not have jurisdiction of the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. 
App. 554 (1993).  An application that is not in accord 
with the statute cannot be entertained.  38 U.S.C.A. 
§ 7108 (West 1991).  The issue is, therefore, referred to 
the RO&IC, and notification to include complete appellate 
rights, is to be provided to the veteran.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

Residuals of laceration injury of the fifth toe of the 
left foot are productive of additional functional loss due 
to pain compatible with severe impairment.


CONCLUSION OF LAW

The criteria for an initial increased evaluation of 30 
percent for residuals of laceration injury of the little 
toe of the left foot have been met. 38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the veteran's service medical records shows 
that he cut his fifth metatarsal while swimming in 1975.  
This was a serious wound that required 17 stitches to 
close.

A VA examination report dated in February 2001 shows that 
veteran reported having residual swelling and hammertoe 
problems, as well as recurring corns, stemming from the 
cut left fifth metatarsal.  He indicated that the swelling 
had led to a somewhat larger left foot than the right, and 
that he had difficulty with shoe sizes, requiring a larger 
shoe on the left.  He also reported a deformity called an 
abductovarus deformity of the fifth toe where there was 
increased pressure up against the fourth toe.  

The veteran reported having treated himself primarily over 
the years, and that he had been able to function in an 
occupation as a construction worker, a tow truck driver, 
and Frigidaire factory worker.  He indicated having been 
treated by VA, to include a debridement of a corn on the 
fifth toe.  He mentioned that he might require 
arthroplasty at some time in the future, particularly for 
the abductovarus deformity.  

He reported that the discomfort, pressure, etc., with the 
toe caused some problems with occasional gait 
difficulties, though that was not a consistent problem but 
occasional and recurrent.

Physical examination revealed a large thin scar on the 
medial aspect of the fifth toe, which was not tender to 
touch.  Sensation about the toe was somewhat normal and 
appeared to have some edema about the distal toe.  There 
was a corn noted on its dorsal surface.  There was a 
hammertoe deformity of the fourth and fifth toes, but 
primarily more so of the fifth.  Flexion of the toes 
appeared to be within normal limits, as was strength 
against resistance generally normal, but somewhat 
decreased in the fourth and fifth toes.  He also had 
abductovarus deformity of the fifth toe.  The diagnosis 
was left toe injury in 1975 with residual corns, toe 
swelling, hammertoe deformities, and abductovarus residual 
deformity.

A VA examination report dated in March 2002 shows that the 
veteran reported continued symptoms which included 
swelling of the toe and hammering.  He stated that it 
would cause irritation against the adjacent fourth toe and 
also on the dorsal lateral aspect of the toe when in any 
type of steel toed or work boot.  

He added that he had not been working since December, and 
so it had been a little bit less swollen, but that with 
any increased activity level at work or with tighter 
boots, it would become quite tender.  

Physical examination revealed that his left fifth toe 
demonstrated increased size, especially compared with the 
adjacent third and fourth toes on the left foot and also 
in comparison with the unaffected right fifth toe.  It had 
discoloration as well compared to the other digits with 
mild erythema.  He also had callusing over the proximal 
interphalangeal joint on the dorsal lateral aspect of the 
toe.  None of the other toes had the callusing present.  
He had semi-reducible hammering of the digit with dorsal 
contracture at the metatarsophalangeal joint.  He had 
several insensate areas on the toe, especially in the 
dorsal lateral aspect just proximal to the nail plate and 
also at the distal lateral tip of the toe.  There was some 
crowding against the fourth toe and macerated skin in 
between the fourth interspace.  None of the other 
interspaces on either foot demonstrated that type of 
maceration.  There was mild callusing against the adjacent 
fourth toe, presumably from pressure from the swollen 
nature of the fifth toe.

The assessment was hammertoe deformity and long-term 
complications from laceration injury.  The examiner added 
that when the veteran was inactive and off the foot, it 
would tend to be better, but in a working environment 
where he was on his feet for a number of hours and in 
tighter shoes, it would cause increased symptoms and pain.  
An arthroplasty-type procedure was possible to decrease 
the deformity and prevent the callusing, but much of the 
chronic swelling was thought to be permanent from the 
laceration injury.

During his August 2002 testimony before the undersigned 
Member of the Board sitting at St. Paul, Minnesota, the 
veteran asserted that the symptoms associated with his 
service-connected laceration injury of the little toe of 
the left foot were more disabling than the 20 percent 
evaluation currently in effect.  

He reported that his balance was greatly affected, and 
that he would walk with a limp.  He drove a dump truck, 
making it difficult for him to climb in and out of the 
cab.  It was also difficult to walk on gravel and rock, 
which he would do on a daily basis. 

He reported having problems wearing steel toed shoes.  In 
the summer, the toe would swell up and get calluses on and 
around it.  It would dig into the toe next to it and had 
developed a groove in the toe next to it, which would 
often swell up.  The swelling would cause him to have to 
buy a larger size shoe for that foot.  The injury was 
aggravated by the slightest bump and caused nearly 
continuous pain.  He would try not to put weight on that 
foot because of the pain, and that would cause him to 
shift his weight and leave him unbalanced. 


Criteria

Disability evaluations are determined by the application 
of the VA Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2002).  

The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during 
military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted 
in support of the veteran's claim is to be considered.  

In initial rating cases, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2002).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 
4.41 (2002), which require the evaluation of the complete 
medical history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

When the minimum schedular evaluation requires residuals 
and the schedular does not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. 
§ 4.31 (2002).

In general, all disabilities, including those arising from 
a single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2002).  However, the evaluation of the 
same "disability" or the same "manifestations" under 
various diagnoses is prohibited.  38 C.F.R. § 4.14. 
(2002).  The CAVC has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 
Vet. App. 203, 206 (1993).  

This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The CAVC has 
acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same 
injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The veteran's service-connected residuals of laceration 
injury of the little toe of the left foot are currently 
rated as 20 percent disabling pursuant to Diagnostic Code 
5284 which provides the rating criteria for foot injuries, 
not otherwise specified.

According to the provisions of Diagnostic Code 5284, a 20 
percent evaluation is warranted where the foot injury is 
moderately severe.  A 30 percent evaluation is warranted 
where the foot injury is severe.  Where there is actual 
loss of use of the foot, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2002).

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to 
the end that its decisions are "equitable and just".  38 
C.F.R. § 4.6 (2002).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although 
an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2002).

The CAVC has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion, is recognized as 
resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2002).

The factors of disability affecting joints are reduction 
of normal excursion of movements in different planes, 
weakened movement, excess fatigability, swelling and pain 
on movement. 38 C.F.R. § 4.45 (2002).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time to 
time readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2002).

When, after consideration of all of the evidence and 
material of record in an appropriate case before VA, there 
is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
Secretary shall give the benefit of the doubt in resolving 
each such issue.  See 38 U.S.C.A. § 5107 (West Supp. 
2002).

In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).


Analysis

Duty to Assist

The Board initially notes that there has been a 
significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision 
of the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well-
grounded.



This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet filed as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  On August 
29, 2001, the final regulations implementing the VCAA were 
published in the Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 
Fed. Reg. 45,620, 45,630-45,632 (August 19, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has 
held that the entire VCAA potentially affects claims 
pending on or filed after the date of enactment (as well 
as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) has recently held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the CAFC appears to have reasoned that the VCAA 
may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West Supp. 2002).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO&IC 
or the Board on the date of its enactment.

The Board notes that the duty to assist has been satisfied 
in this instance.  The RO&IC has made reasonable efforts 
to obtain evidence necessary to substantiate the veteran's 
claim, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained.  38 U.S.C.A. § 5103A (West Supp. 2002); see also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center in St. Cloud, Minnesota.  The treatment records 
have been obtained from the stated provider and have been 
associated with the veteran's claims folder.  

The RO&IC has obtained and associated with the claims file 
the medical treatment, diagnostic, and examination reports 
identified by the veteran.




The Board is of the opinion that there is sufficient 
medical evidence on file to permit a determination of the 
issue on appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 
2002).

Specific notice letters were also sent to the veteran in 
May 2000 and in February 2001, advising him to submit 
additional evidence in support of his claims.  They 
advised him that he could submit additional evidence 
himself or sufficiently identify such evidence.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Similarly, the RO&IC has specifically notified the veteran 
of the enactment of the VCAA by the letter dated in 
February 2001, and has considered said enactment of the 
VCAA in adjudicating the veteran's claim as set forth in 
the Supplemental Statement of the Case dated in May 2002.

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts 
pertinent to his claim is required to comply with the duty 
to assist him as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2002)

The record shows that the RO&IC has informed the veteran 
of the evidence needed to substantiate his claim through 
issuance of rating decisions, a Statement of the Case, a 
Supplemental Statement of the Case, and associated 
correspondence.

In this regard, the veteran has been given the opportunity 
to direct the attention of the RO&IC to evidence which he 
believes is supportive of his claim, and the RO&IC, as 
noted above, has expanded the record accordingly by 
obtaining and associating with the claims file any 
additional evidence mentioned by the veteran.  See 
Quartuccio, supra.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits 
of the issue on appeal, and has done so.  He testified at 
a personal hearing over which the undersigned Board Member 
presided in St. Paul, Minnesota, in August 2002.

As evidenced by the RO&IC's development and adjudication 
of the issue currently on appeal, the veteran has been 
afforded the benefit of contemporaneous examinations to 
directly address the current nature and extent of severity 
of the disability at issue.  VA has notified the veteran 
of the information and evidence necessary to substantiate 
his claim.

Thus, there is no useful purpose in remanding the matter 
again for development of the issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The CAVC has held 
that such remands are to be avoided.  See Winters v. West, 
12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims." Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

In sum, the Board finds that there has been substantial 
compliance with VCAA as the record currently stands.




Increased Evaluation

The RO&IC has assigned a 20 percent disability evaluation 
for the veteran's residuals of laceration injury of the 
little toe of the left under Diagnostic Code 5284, which 
provides the rating criteria for foot injuries, not 
otherwise specified.  

This is based upon a disability picture which is 
manifested by moderately severe symptoms.  The next higher 
or maximum evaluation under this Diagnostic Code provision 
would be a 30 percent evaluation based upon severe 
disablement.

The Board's evaluation of the evidentiary record permits 
the conclusion that while severe disablement per se 
referable to the left toe injury has not been 
demonstrated, the evidentiary record shows that there 
exists competent medical opinion of record to support 
assignment of the maximum schedular evaluation of 30 
percent under diagnostic code 5284.

In this regard the Board finds that the veteran's oral 
testimony is entirely credible.  The veteran specifically 
addressed his increased left toe difficulties on the job.  
The VA medical examiner of record also addressed the 
increased pain and consequently functional disablement 
experienced by the veteran while on the job.  

The Board finds that the overall impairment of the left 
toe is reflective of severe disablement of the veteran 
during the course of his employment which warrants 
resolution of any reasonable doubt existing in this case 
in his favor with application of the criteria referable to 
functional impairment.  

Accordingly, the Board finds that assignment of an initial 
increased evaluation of 30 percent effective from the date 
of claim, is supported by the evidentiary record.  The 
Board find basis for assignment of "staged" ratings per 
Fenderson, supra.


Extraschedular Consideration

The CAVC has held that the question of an extraschedular 
rating is a component of the veteran's claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  Bagwell left intact, however, a prior holding in 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which found that 
when an extraschedular grant may be in order, that issue 
must be referred to those officials who possess the 
delegated authority to assign such a rating in the first 
instance, pursuant to 38 C.F.R. § 3.321.  

In the Statement of the Case dated in September 2001, the 
RO&IC concluded that an extraschedular evaluation was not 
warranted for the veteran's residuals of laceration injury 
of the little toe of the left foot.  Since this matter has 
been considered by the RO&IC, the Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
See also VAOPGCPREC 6-96.  Ordinarily, the VA Schedule 
will apply unless there are exceptional or unusual factors 
which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization that 
would render impractical the application of the regular 
schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 
229 (1993); 38 C.F.R. § 3.321(b)(1) (2002).  The veteran 
has not identified any factors which may be considered to 
be exceptional or unusual, and the Board has been 
similarly unsuccessful.  

A review of the claims does not show that the veteran's 
residuals of laceration injury of the little toe of the 
left foot have resulted in marked interference with 
employment or frequent periods of hospitalization.  The 
veteran has testified that he was currently employed in as 
a dump truck driver on a seasonal basis, and that he was 
able to work up to 15 hours of overtime per week in 
addition to his regular schedule.  
There was no indication that he sustained marked 
interference with employment as a result of manifestations 
that have not been contemplated by the schedular criteria.  
There was also no evidence of frequent hospitalizations as 
a result of the residuals of laceration injury of the 
little toe of the left foot.

While the Board acknowledges the veteran has exhibited 
some pain, swelling, and difficulty with finding an 
appropriate shoe size, such impairment is already 
contemplated by the applicable schedular criteria.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board has been 
unable to identify any factor consistent with an 
exceptional or unusual disability picture, and the veteran 
has pointed to none.

In short, the veteran's service-connected residuals of 
laceration injury of the little toe of the left foot does 
not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant referral of 
his case for consideration of the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1) (2002).

Having reviewed the record with these mandates in mind, 
the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an initial increased evaluation of 20 
percent for residuals of laceration injury of the little 
toe of the left foot is granted, subject to governing 
criteria applicable to the payment of monetary benefits.


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

